IN THE SUPREME COURT OF THE STATE OF DELAWARE


RYAN SHOVER,                            §
                                        §      No. 263, 2018
      Defendant Below,                  §
      Appellant,                        §      Court Below—Superior Court
                                        §      of the State of Delaware
      v.                                §
                                        §
STATE OF DELAWARE,                      §      Cr. ID No. N1511001640
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                          Submitted: May 8, 2019
                          Decided:   May 21, 2019

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                       ORDER

      This 21st day of May, 2019, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of its transcript rulings during trial.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                               BY THE COURT:

                                               /s/ Collins J. Seitz, Jr.
                                                        Justice